10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-cv-00187-SMJ ECF No. 58 _ filed 10/15/20

Todd R. McFarland, Associate General Counsel
General Conference of Seventh-day Adventists
12501 Old Columbia Pike

Silver Spring, MD 20904

Phone: (301) 680-6321

E-mail: mcfarlandt@gc.adventist.org

Jerome R. Aiken, WSBA #14647
Meyer, Fluegge & Tenney, P.S.

230 S. 2" Street, #100 / P.O. Box 22680
Yakima, WA 98907-2680

Phone: (509) 575-8500

Email: aiken@mftlaw.com

Counsel for Plaintiffs James Blais and Gail Blais

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JAMES BLAIS and GAIL BLAIS,

Case No.:
Plaintiffs,

VS. JOINT STATUS REPORT PER
COURT’S ORDER

ROSS HUNTER, in his official capacity
of Secretary of Washington State
Department of Children, Youth and
Families

Defendant.

 

 

 

 

Pursuant to this Court’s October 13, 2020 Order (ECF No. 57), the attorneys

for the Parties conferred via telephone on October 15, 2020. Based on that

JOINT STATUS REPORT PER COURT’S
ORDER

20-CV-00187-SMJ

PagelD.1229 Page 1 of 6

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:20-cv-00187-SMJ ECF No. 58 filed 10/15/20 PagelD.1230 Page 2 of 6

discussion, the Parties submit their respective responses to this Court’s inquiries set
forth in its Order (ECF No. 57):
1. The Parties submitted a proposed schedule as part of their Rule 26 Joint
Status Report on September 25, 2020 (ECF No. 50). The Parties also
submitted a proposed Protective Order on October 1, 2020 (ECF No. 54-
1). The Parties are in agreement that the Court should enter the proposed
Protective Order (ECF No. 54-1). The Parties are in disagreement however
on the need for the scheduling order. Therefore, the Parties believe the
hearing on October 20, 2020 is appropriate.
2. Plaintiffs believe that the Court should retain jurisdiction over this matter.
The Court’s written order of October 8, 2020 (ECF No. 56) only granted a
preliminary injunction. Should this Court dismiss this matter that
preliminary injunction would dissolve. Further, Plaintiffs have sought
other relief beyond that granted by the October 8, 2020 Order. E.g.
Plaintiffs’ Amended Complaint for Preliminary and Permanent Injunction,

Prayer For Relief paragraph four (ECF No. 30).
Defendant is neutral on the issue of the Court retaining jurisdiction.
3. Plaintiffs would like to bring to the Court’s attention an additional item.
The Court’s Order of October 8, 2020 (ECF No. 56) was not accompanied

by a separate document pursuant to FEDERAL RULE OF CIVIL PROCEDURE

JOINT STATUS REPORT PER COURT’S
ORDER

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:20-cv-00187-SMJ ECF No. 58 filed 10/15/20 PagelD.1231 Page 3 of 6

58(a). Because that Order is appealable pursuant to 28 USC §1292(a)(1
it is a “judgment” under Rule 54(a) and thus requires a separate document
under Rule 58(a). See Credit Suisse First Boston Corp. v Grunwald, 400
F.3d 1119, 1143 fn. 6 (9" Cir. 2005). The Plaintiffs respectfully request
that the Court enter such an order or direct the Clerk of this Court to do so.

DATED this 15" day of October, 2020.
ATTORNEYS FOR PLAINTIFFS

s/ Todd R. McFarland
Todd R. McFarland
Associate General Counsel
General Conference of Seventh-day
Adventists
Phone: (301) 680-6321
Email: mefarlandt@gc.adventist.org

s/ Jerome R. Aiken
Jerome R. Aiken, WSBA #14647
Meyer, Fluegge & Tenny, P.S.
Phone: (509) 575-8500
Email: aiken@mftlaw.com

s/ Andrew G. Schultz
Andrew G. Schultz, NM No. 3090
Rodey, Dickason, Sloan, Akin & Robb, P.A.
Phone: (505) 765-5900
Email: aschultz@rodey.com

ATTORNEYS FOR DEFENDANT
s/ Jeffrey C. Grant

Jeffrey C. Grant, WSBA #11046

Assistant Attorney General

Office of the Attorney General

JOINT STATUS REPORT PER COURT’S
ORDER

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:20-cv-00187-SMJ ECF No. 58

 

 

88 Fifth Avenue, Suite 2000

Seattle, WA 98104

Phone: (206) 332-7099

Email: Jeffrey.grant@atg.wa.gov
s/ Carrie Hoon Wayno

Carrie Hoon Wayno, WSBA #32220

Drew Pugsley, WSBA #48566

Assistant Attorney General

Office of the Attorney General

7141 Cleanwater Drive SW

P.O. Box 40124

Olympia, WA 98504-0124

Phone: (360) 586-6565

Email: Carrie. Wayno@atg.wa.gov

Drew.Pugsley@atg.wa.gov

JOINT STATUS REPORT PER COURT’S

filed 10/15/20 PagelD.1232 Page 4 of 6

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:20-cv-00187-SMJ ECF No. 58 filed 10/15/20 PagelD.1233 Page 5 of 6

CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of
such filing to all counsel of record:

Todd R. McFarland, Associate General Counsel
General Conference of Seventh-day Adventists
12501 Old Columbia Pike

Silver Spring, MD 20904

Phone: (301) 680-6321

E-mail: mcfarlandt@gc.adventist.org

Counsel for Plaintiffs James Blais and Gail Blais

Jerome R. Aiken, Esq.

Meyer, Fluegge & Tenney, PS

230 South Second Street

P.O. Box 22680

Yakima, WA 98907-2680

Email: aiken@mftlaw.com

Counsel for Plaintiffs James Blais and Gail Blais

Mr. Andrew G. Schultz

Rodey, Dickason, Sloan, Akin & Robb, P.A.
P.O. Box 1888

Albuquerque NM 87103

aschultz@rodey.com

Counsel for Plaintiffs James Blais and Gail Blais

Mr. Jeffrey C. Grant, Assistant Attorney General
Office of the Attorney General

88 Fifth Avenue, Suite 2000

Seattle, WA 98104

Jeftrey.Grant@atg.wa.gov

Counsel for Defendant Ross Hunter

JOINT STATUS REPORT PER COURT’S
ORDER

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:20-cv-00187-SMJ ECF No. 58 filed 10/15/20 PagelD.1234 Page 6 of 6

Ms. Carrie Hoon Wayno, Assistant Attorney General
Mr. Drew Pugsley, Assistant Attorney General
Office of the Attorney General

7141 Cleanwater Drive SW / P.O. Box 40124
Olympia, WA 98504-0124

Carrie. Wayno@atg.wa.gov
Drew.Pugsley@atg.wa.gov

Counsel for Defendant Ross Hunter

s/ Jerome R. Aiken
Jerome R. Aiken, WSBA #14647
Meyer, Fluegge & Tenney, P.S.
Attorneys for Plaintiffs
Email: aiken@mftlaw.com

JOINT STATUS REPORT PER COURT’S
ORDER

 

 
